Exhibit 10.5

DWF CJM/2016677-5

 

  LOGO [g361089dwf.jpg]

2018

RENT DEPOSIT AGREEMENT

between

ALBA BIOSCIENCE LIMITED

and

ROSLIN ASSETS LIMITED

PROPERTY: 5 James Hamilton Way, Milton Bridge, Penicuik, EH26 0BT (formerly SITE
3, BIO CAMPUS, ROSLIN, MIDLOTHIAN)



--------------------------------------------------------------------------------

DEPOSIT AGREEMENT

between

ROSLIN ASSETS LIMITED, incorporated under the Companies Acts (Registered Number
10893348), and having its Registered Office at Fifth floor Maybrook House, 40
Blackfriars Street, Manchester, M3 2EG, and includes where the context so
requires its successors as Landlord under the Lease (“Landlord”)

and

ALBA BIOSCIENCE LIMITED, incorporated under the Companies Acts with Registered
Number SC310584 and having their Registered Office at Douglas Building Pentlands
Science Park, Bush Loan, Penicuik, Midlothian, EH26 0PL (“Tenant”)

WHEREAS:

 

(A) The Landlord is the landlord under the Lease;

 

(B) The Tenant is the tenant under the Lease;

 

(C) The Landlord has requested, and the Tenant has agreed to lodge with the
Landlord, the Deposit which is to be held by the Landlord as security for the
due performance by the Tenant of its obligations under the Lease.

IT IS AGREED as follows:

 

1. Definitions and Interpretation

 

1.1 In this Agreement:

“Business Day” means any day other than a Saturday, Sunday or a bank, local or
statutory holiday in Edinburgh, Glasgow or London;

“Deposit” means, initially, the sum of THREE MILLION SIX HUNDRED THOUSAND POUNDS
(£3,600,000) Sterling or, in the event that TWO MILLION FOUR HUNDRED THOUSAND
POUNDS (£2,400,000) of the initial deposit sum is returned to the Tenant in
accordance with the terms of Clause 6.1 of this Agreement, the sum of ONE
MILLION TWO HUNDRED THOUSAND POUNDS (£1,200,000);

“Deposit Account” means an account in the name of the Landlord in terms of
Clause 2 which will be an interest-bearing account only if such an account is
generally available in the UK for rent deposits;

“Deposit Fund” means the balance (including any Interest) of the Deposit Account
at any given time;

“EBITDA” means, (a) for so long as Quotient Limited remains a guarantor under
the Guarantee, the Operating Net Profit (or Loss) of QUOTIENT LIMITED, arising
solely from product sales to bona fide third parties (but not any grants or
milestone payments) all as specified in the Consolidated Statements of
Comprehensive Profit (or Loss) contained in the



--------------------------------------------------------------------------------

Annual Report filed by the said QUOTIENT LIMITED with the United States
Securities and Exchange Commission, such Net Profit (or Loss) to include all
expenses of QUOTIENT LIMITED (whether related to product sales or otherwise and
excluding only interest, tax depreciation and amortisation payments) after
having first been adjusted to remove any allowance for “Compensation expense in
respect of share options and management equity incentives” (or equivalent
expense provided for in any Annual Report filed by the said QUOTIENT LIMITED)
or, (b) in the event that Quotient Limited ceases to be a guarantor under the
Guarantee, then in respect of any such party as shall guarantee the obligations
of the Tenant pursuant to the Guarantee or any subsequent or replacement
guarantee, the Operating Net Profit (or Loss) of such new or replacement
guarantor arising solely from product sales to bona fide third parties (but not
any grants or milestone payments) as contained in independently audited
accounts, such Operating Net Profit or Loss to include all expenses of the
guarantor and excluding only interest, tax depreciation and amortisation
payments;

“Guarantee” means the Guarantee by Quotient Limited and Quotient Suisse SA in
favour of the Tenant dated on or around the date hereofancillary to the Lease;

“Interest” means any interest accruing on the Deposit Account from time to time;

“Lease” means the lease between Quotient Biocampus Limited and the Tenant dated
14 July 2017 and registered or to be registered in the Land Register of Scotland
under Title Number MID192976 and registered in the Books of Council and Session
on 26 January 2018 as amended by Minute of Variation of Lease between Quotient
Biocampus Limited and the Tenant dated on or around the date hereofand to be
registered in the Books of Council and Session;

“Parties” means the Landlord and the Tenant;

“Prescribed Rate” means the rate of interest payable in respect of late payment
of rent and other sums due in terms of the Lease;

“Property” means ALL and WHOLE the subjects known as and forming 5 James
Hamilton Way, Milton Bridge, Penicuik, EH26 0BT (formerly Site 3, Bio Campus,
Roslin, Midlothian) as more particularly described in the Lease;

“Quotient Limited” means QUOTIENT LIMITED, a company incorporated in Jersey with
registered number 109886 and having its registered office at PO Box 1075,
Elizabeth House, 9 Castle Street, St Helier, Jersey, JE2 3RT

“Term” means the term of the Lease together with any continuation whether by Act
of Parliament, tacit relocation or otherwise;

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any tax similar or equivalent to value added tax or performing a similar fiscal
function.

 

1.2 In this Agreement, unless otherwise specified or the context otherwise
requires:-

 

  1.2.1 words importing any gender include all other genders;

 

2



--------------------------------------------------------------------------------

  1.2.2 words importing the singular only include the plural and vice versa;

 

  1.2.3 words importing the whole are to be treated as including reference to
any part of the whole;

 

  1.2.4 where at any one time there are two or more persons included in the
expression “Tenant”, obligations contained in this Agreement which are expressed
to be made by the Tenant are binding jointly and severally on them and their
respective executors and representatives whomsoever without the necessity of
discussing them in their order;

 

  1.2.5 words importing individuals include corporations and vice versa;

 

  1.2.6 references to this Agreement or to any other document are to be
construed as references to this Agreement or to that other document as modified,
amended, varied, supplemented, assigned, novated or replaced from time to time;

 

  1.2.7 any reference to a clause, schedule or part of the schedule is to the
relevant clause, schedule or part of the schedule of or to this Agreement;

 

  1.2.8 any phrase introduced by the words “including”, “include”, “in
particular” or any similar expression is to be construed as illustrative only
and is not to be construed as limiting the generality of any preceding words;

 

  1.2.9 any obligation on, or right granted or reserved to, the Landlord may be
fulfilled or exercised by managing agents in place of or in addition to the
Landlord.

The headings in this Agreement are included for convenience only and are to be
ignored in construing this Agreement.

 

3



--------------------------------------------------------------------------------

2. Deposit Account and Deposit Fund

 

2.1 The Tenant will pay to the Landlord the Deposit and, within five Business
Days after receipt, the Landlord will place the Deposit in the Deposit Account
to be held, subject to the remaining provisions of this Agreement, throughout
the Term.

 

2.2 In so far as not applied by the Landlord in accordance with the provisions
of this Agreement, the Deposit Fund will be held by the Landlord in trust for
both the Landlord and the Tenant so that the Landlord have the right to apply
the Deposit Fund in accordance with the provisions of this Agreement and the
Tenant retains its right to the Interest (in accordance with the provisions of
Clause 3.2) and its reversionary interest in the Deposit Fund.

 

2.3 The Tenant will be required at all times to maintain the Deposit Fund in an
amount not less than the Deposit and if:-,

 

  2.3.1 the Landlord withdraws any part of the Deposit Fund in accordance with
provisions of this Agreement, or

 

  2.3.2 for any other reason whatsoever, the Deposit Fund becomes less than the
Deposit

then the Tenant will lodge with the Landlord within five Business Days after
written demand such further sum (certified by the Landlord as aftermentioned) as
represents the difference between the Deposit Fund and the Deposit at the time
in question, failing which interest will run on such sum at the Prescribed Rate
from the date of demand until the date of payment.

 

3. Interest Earned on Deposit Account

 

3.1 Interest will beneficially accrue to and be the property of the Tenant and
the Tenant will be responsible for accounting for it to HM Revenue & Customs.
Without prejudice to the Tenant’s obligation to account to HM Revenue & Customs
for the Interest, the Landlord will be entitled to advise HM Revenue & Customs
of the name and address of the Tenant and the amount of the Interest.

 

3.2 The Interest will be left in the Deposit Account and will form part of the
Deposit Fund.

 

3.3 The Tenant will be entitled (but not more frequently than once in any year)
by written demand to require the Landlord to uplift from the Deposit Account an
amount equal to any Interest and, subject to any deductions required to be made
by the Landlord at law, to pay it to the Tenant provided that no such payment
will be made if:-

 

  3.3.1 at the date of such demand, the Tenant has not complied with its
monetary obligations under the Lease; or

 

  3.3.2 such payment would cause the Deposit Fund to be less than the Deposit.

 

4



--------------------------------------------------------------------------------

4. Provision of Account Details

 

4.1 On reasonable written request from the Tenant (but not more frequently than
once in every year), the Landlord will provide the Tenant with:-

 

  4.1.1 details of the Deposit Account; and

 

  4.1.2 a written statement of the Interest.

 

4.2 The Landlord will, on payment to the Tenant of the Deposit Fund in
accordance with Clause 6, provide the Tenant with a written statement showing
all deposits and withdrawals made by the Landlord and all Interest received or
remitted by it to the Tenant in accordance with the provisions of this
Agreement.

 

5. Withdrawals by the Landlord

The Landlord may, at any time, withdraw and pay to themselves from the Deposit
Fund:-

 

5.1 on each occasion that the Tenant fails to pay the rent or other sums
(whether or not any formal demand has been made) for which the Tenant is
responsible in terms of the Lease or under this Agreement, an amount equal to
such rent or other sums due plus any VAT chargeable and interest due on them as
provided for in the Lease;

 

5.2

on each occasion that the Tenant is in breach of any of its obligations under
the Lease and such breach has not been remedied within such reasonable time as
may be determined by the Landlord (having regard to the nature and extent of the
breach) and notified in writing to

 

5



--------------------------------------------------------------------------------

  the Tenant. a sum or sums plus any VAT chargeable on them as will meet or go
towards meeting the cost to the Landlord of making good such breach and all loss
suffered by the Landlord as a consequence of such breach (including, without
prejudice to the foregoing generality, the professional costs properly incurred
by the Landlord);

 

5.3 on the appointment of a liquidator or a receiver or an administrator to the
Tenant or the making of a winding-up order or administration order in respect of
the Tenant or the making of a voluntary arrangement in respect of the Tenant,
the whole of the Deposit Fund; and

 

5.4 If the Lease is irritated for any reason the whole of the Deposit Fund.

 

6. Return of Deposit Fund

The Landlord will pay to the Tenant:

 

6.1 The sum of TWO MILLION FOUR HUNDRED THOUSAND POUNDS (£2,400,000) of the
initial Deposit Fund on the date on which the Tenant has provided to the
Landlord audited annual accounts disclosing an EBITDA of TWENTY FIVE MILLION U.S
DOLLARS ($25,000,000) (or such sum in a different currency which shall be
equivalent thereto) or more for each of the two consecutive financial years of
the said Quotient Limited (or of any such party as shall guarantee the
obligations of the Tenant pursuant to the Guarantee or any subsequent or
replacement guarantee in the event that Quotient Limited ceases to be a
guarantor under the Guarantee) immediately preceding the date on which such
audited accounts are produced.

 

6.2 the Deposit Fund within one month after:-

 

  6.2.2 the intimation of any permitted assignation by the Tenant of its
interest under the Lease;

 

  6.2.3 the expiry of the Term, provided that the Tenant has then complied with
its obligations under the Lease;

 

  6.2.4 the renunciation by the Tenant of its interest under the Lease;

 

  6.2.5 the date on which the Tenant has provided to the Landlord audited annual
accounts disclosing an EBITDA of TWENTY FIVE MILLION U.S DOLLARS ($25,000,000)
(or such sum in a different currency which shall be equivalent thereto) or more
for each of the three consecutive financial years of the said Quotient Limited
(or of any such party as shall guarantee the obligations of the Tenant pursuant
to the Guarantee or any subsequent or replacement guarantee in the event that
Quotient Limited ceases to be a guarantor under the Guarantee) immediately
preceding the date on which such audited accounts are produced (declaring that
the 2 year period referred to in clause 6.1 of this Agreement and the 3 year
period referred to in Clause 6.2.5 of this Agreement may run concurrently).

 

  6.2.6 such earlier date as the Landlord may, in its sole discretion,
determine.

 

6.3

Any dispute or difference between the Landlord and the Tenant in relation to
Clauses 6.1 or 6.2.5 may be referred by either party to the decision of an
independent expert accountant (“the Accountant”) to be agreed between the
parties or in default of agreement to be appointed by

 

6



--------------------------------------------------------------------------------

  the President or other senior office holder for the time being of the
Institute of Chartered Accountants in Scotland at the request of either party,
and the decision of the Accountant shall be final and binding on the Landlord
and the Tenant and the Accountant shall allow the Landlord and the Tenant a
reasonable period of time within which to make representations to him. The costs
of the Accountant shall be borne as he shall direct, failing which equally
between the Landlord and the Tenant.

 

7. Landlord’s Remedies

 

7.1 Any breach by the Tenant of the provisions of this Agreement will constitute
a breach of the Tenant’s obligations under the Lease and the Landlord will be
entitled to exercise its rights of irritancy and others under the Lease in
relation to any such breach of this Agreement and the Landlord’s rights
contained in this Agreement will be in addition to, and without prejudice to,
its rights and remedies under the Lease.

 

7.2 The Tenant acknowledges that, subject only to Clause 7, this Agreement and
the holding by the Landlord of the Deposit Fund will be a matter entirely
separate from the Lease and will not be a defence (whether by way of set-off or
otherwise) to any action for payment by the Landlord under the Lease or to any
irritancy of the Lease.

 

8. Alienation

 

8.1 If the Landlord disposes of its interest as the Landlord under the Lease, it
will:-

 

  8.1.1 assign to the party acquiring such interest the Landlord’s rights and
obligations under this Agreement; and

 

  8.1.2 transfer to such party the Deposit Fund.

 

8.2 The Tenant is not entitled to assign its interest in this Agreement.

 

9. Costs

 

9.1 The Tenant will pay to the Landlord within five Business Days after written
demand all bank costs in connection with the operation of the Deposit Account,
failing which the Landlord will, without prejudice to its other rights and
remedies, be entitled to pay them out of the Deposit Fund.

 

9.2 Each of the Parties will bear its own costs and expenses in connection with
the preparation and completion of this Agreement.

 

9.3 The Tenant will pay within five Business Days after written demand the costs
of registering this Agreement in the Books of Council and Session and obtaining
three Extracts (two for the Landlord and one for the Tenant).

 

10. Certificate

A certificate or statement signed by any authorised signatory on behalf of the
Landlord will be conclusive and binding on the Parties, except in the case of
manifest or demonstrable error.

 

11. Counterpart

 

11.1 This Agreement may be executed in any number of counterparts and by each of
the parties on separate counterparts.

 

11.2 Where executed in counterparts:

 

  11.2.1 this Agreement will not take effect until each of the counterparts has
been delivered;

 

  11.2.2 each counterpart will be held as undelivered until the partes agree a
date on which the counterparts are to be treated as delivered; and

 

  11.2.3 the date of delivery may be inserted in the testing clause of this
Agreement in the blank provided for the effective date.

 

7



--------------------------------------------------------------------------------

12. Applicable Law and Jurisdiction

This Agreement is governed by and is to be construed in accordance with the law
of Scotland and in so far as not already subject to it, the Parties irrevocably
submit to the non-exclusive jurisdiction of the Scottish Courts.

 

13. Consent to Registration

The Parties consent to registration of this Agreement and of any certificate or
statement under it for preservation and execution: IN WITNESS WHEREOF these
presents consisting of this and the 6 preceding pages are executed as follows
with an effective date of 23 March 2018

Signed for and on behalf of ROSLIN ASSETS LIMITED

at Manchester on 23rd March 2018

by:

/s/ Andrew Berkeley (Signature)

ANDREW BERKELEY (Full name in CAPITALS)

Director

/s/ Brocha Issler (Signature)

BROCHA ISSLER (Full name in CAPITALS)

Witness

 

3 Waterpark Road

Manchester M7 4EU

Secretary

   (Full address - witness only)   

Signed for and on behalf of ALBA BIOSCIENCE LIMITED

at Penicuik on 23/3/2018

by:

/s/ Roland Boyd (Signature)

ROLAND BOYD (Full name in CAPITALS)

Company Secretary

/s/ Andrew Gordon Robb (Signature)

ANDREW GORDON ROBB (Full name in CAPITALS)

Witness

1 Peacock Avenue (Full address - witness only)

Bonnyrigg

 

8